IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GARY PIERCE,                            §
                                         §
          Defendant Below-               §   No. 350, 2016
          Appellant,                     §
                                         §
          v.                             §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID 0407019516
          Plaintiff Below-               §
          Appellee.                      §

                             Submitted: September 27, 2016
                              Decided: November 16, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

          This 16th day of November 2016, the Court has carefully considered the

appellant Gary Pierce’s opening brief, the State’s motion to affirm, Pierce’s

response to the State’s motion, and the record on appeal. We find it apparent that

the judgment below should be affirmed on the basis of the Superior Court=s well-

reasoned decision dated June 10, 2016. Pierce’s fifth postconviction motion was

procedurally barred by Superior Court Criminal Rule 61(i)(1), (i)(2), (i)(3), and

(i)(4).     Pierce failed to overcome the procedural hurdles by pleading with

particularity either that: (i) new evidence exists creating a strong inference that he

is actually innocent; or (ii) a new, retroactively applicable rule of constitutional law

renders his conviction invalid.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ James T. Vaughn, Jr.
                                      Justice




                                 2